Citation Nr: 1728150	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA RO that denied the Veteran's claim of entitlement to special monthly compensation based on the need for regular aid and attendance.  

The Veteran appealed, and in February 2016, the Board remanded the claim for additional development.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to special monthly compensation based on the need for regular aid and attendance.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to special monthly compensation based on the need for regular aid and attendance by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to special monthly compensation based on the need for regular aid and attendance.  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, in a statement, received in June 2016, the Veteran stated that he desired to withdraw the issue of entitlement to special monthly compensation based on the need for regular aid and attendance.  See also Veteran's representative's statement, received in July 2017 (confirming that the Veteran desires to withdraw his appeal).  

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.


ORDER

The issue of entitlement to special monthly compensation based on the need for regular aid and attendance is dismissed.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


